ON STATE’S MOTION FOR REHEARING.
WOODLEY, Judge.
The state has filed a motion for rehearing and the record has been corrected by supplemental transcript setting out the minutes of the court showing that the special judge took the oath required by law. The judgment recites that such oath was taken before the case proceeded to trial.
No statement of facts is found in the record and as corrected the proceedings appear to be regular.
The state’s motion for rehearing is granted, the order of reversal is set aside, and the judgment is now affirmed.